IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CITY OF DUVALL, a municipal
 corporation,                                        No. 78531-1-I

                      Respondent,                    DIVISION ONE

               V.                                    UNPUBLISHED OPINION

 ERIC S. LEVINE,

                      Appellant.                     FILED: October 14, 2019

       APPELWICK, C.J.   —   In this unlawful detainer action, the trial court issued a

writ of restitution against Levine, who had leased the Property from the City.

Levine vacated the Property around the same time. Nine months later, Levine filed

an answer and the City filed a motion for voluntary nonsuit. The City electronically

filed its motion, but failed to serve it on Levine. The trial court granted the City’s

motion and dismissed the case. Over eight months after that, Levine filed a motion

to restore his possession of the Property. He also sought a determination that he

is the prevailing party under the lease and entitled to attorney fees. The trial court

denied his motion. We affirm.

                                       FACTS

       On March 23, 2012, Eric Levine entered into an agreement with the city of

Duvall (City) to lease 18 acres of pasture open space at the Dougherty Farmstead

(Property). The lease terms provided that the lease would expire on December 31

of each year unless renewed. They also provided that Levine would be in default
No. 78531-1-112


and breach of the lease if he (1) vacated or abandoned the Property, or (2) failed

to timely pay rent.

       In the event of any default or breach by Levine, the lease allowed the City

to terminate Levine’s possession of the Property by any lawful means. In doing

so, the City had the right to recover “all damages incurred             .   .   .   by reason of

[Levine’s] default including, but not limited to, the cost of recovering possession of

the [Property].   .   .   and reasonable attorneys [sic] fees.” The lease further provided,

       In the event of any action or proceeding brought by either party
       against the other under this Lease, the prevailing party shall be
       entitled to recover attorneys [sic] fees in such action or proceeding,
       including costs of appeal, if any, in such amount as the court may
       adjudge reasonable. In addition, should it be necessary for [the City]
       to employ legal counsel to enforce any of the provisions herein
       contained, [Levine] agrees to pay all attorney’s fees and court costs
       reasonably incurred.
       By June 2016, Levine had repeatedly failed to pay rent or utilities, owing the

City $2,112.20. The City served notices to pay or vacate at three addresses

associated with Levine. He did not comply with the notices. As a result, on June

20, 2016, the City filed an unlawful detainer action against him, It sought restitution

of the Property, past rent, money damages equal to the reasonable daily rental

value of the Property for each day Levine unlawfully held over, attorney fees and

costs, and interest. The City also moved for an order directing Levine to appear

and show cause why the trial court should not issue a writ of restitution. The trial

court granted the motion.

       After attempting to serve Levine with the summons and complaint at an

address in Cashmere, Washington, the trial court granted the City’s motion to



                                                    2
No. 78531-1-1/3


authorize service by publication. The City then filed a second motion for an order

to show cause. The trial court granted the motion, ordering Levine to appear in

King County Superior Court on September 30, 2016, to show cause why the trial

court should not issue a writ of restitution.

       The day before the show cause hearing, Levine filed a response to the

motion to show cause.1 He argued that the City’s motion was frivolous, and that

the order to show cause did not put him on notice of the procedures to be used at

the hearing. Levine failed to appear at the hearing, and the trial court entered an

order directing that a writ of restitution be issued to restore the Property to the City.

The King County sheriff’s office served the writ on Levine on October 21, 2016.

Prior to the writ being served, the City learned that Levine had abandoned the

Property.

       On July 26, 2017, nine months after abandoning the Property, Levine filed

an answer. He asserted “the following affirmative defenses: estoppel; facts that

relate directly to possession and payment of rent that excuse any breach of the

lease agreement; laches, release, and waiver.” He also requested (1) a jury trial,

and (2) that the trial court dismiss the lawsuit “and issue a judgment for any

damages caused to the Defendant by wrongful issuance of the Writ of Restitution,

set-offs, costs, and attorneys [sic] fees.”

       On August 3, 2017, the City filed a motion for voluntary nonsuit without

prejudice pursuant to CR 41(a). It did not personally serve the motion on Levine.



       1   Levine did not file a notice of appearance in the case until October 3,2016.


                                                3
No. 78531-1-1/4


The trial court dismissed the action without prejudice the same day. Levine did not

appeal the order of dismissal.

          On April 5, 2018, over eight months after the action was dismissed, Levine

filed a motion to restore his possession of the Property. He requested the following

relief:

          1. An Order directing the Clerk of the Court to issue a Writ of
          Restitution that restores possession of the subject property to
          Levine.
          2. Waiver of all bond costs (other than Sheriff [sic] bond which
          cannot be waived).
          3. Require the Plaintiff to pay all Writ fee costs including any
          required Sheriff [sic] bond fees.
          4. An order that Levine is the prevailing party in this action.
          5. An order directing Levine to bring his motion for the attorney fee
          [sic] award along with a supporting motion, memorandum, and
          declarations to support the fees.
He also noted that he never received notice of the City’s motion for voluntary

no nsu it.

          Levine did not explicitly move for attorney fees in his motion. Rather, he

requested a determination that he is the prevailing party in the action, noting that

‘[a] subsequent motion for award of attorneys’ fees will be brought.” In response

to Levine’s motion, the City filed a motion to strike the motion and impose CR 11

sanctions against him.

          At the hearing on the motions, Levine clarified that he was looking for a

determination that he was the prevailing party and entitled to attorney fees. He

argued that the City should have provided him notice of its motion for voluntary

nonsuit, and that he should have been provided with the order of dismissal. He

acknowledged that he had 10 days from the order of dismissal to request attorney


                                               4
No. 78531-1-1/5


fees, but, because he was not aware of the order, he did not know that the 10 days

had started. The trial court stated, “I think [the City] gave you notice via the    .




mandatory [electronic filing] system we have here at King County.” In response,

Levine further explained that he “never received anything.”

       The trial court ultimately found that Levine’s motion was “untimely and

improper procedurally.” It explained,

       [The motion] should have been brought, I think probably as a [CR]
       60 motion with[in] a reasonable amount of time. There’s no showing
       of reasonableness here at all. I think it’s an improper motion. There
       is no authority or or basis for which the Court could reinstate the
                          --


       complaint or restore the property. A proper dismissal was entered
       almost a year ago.
It further added that “there’s no basis for the kind of relief that [Levine] has

requested.” The trial court denied Levine’s motion to restore, and denied the City’s

motion to strike Levine’s motion and impose sanctions.

       Levine then filed a motion for reconsideration.           He again sought a

determination that he “is the prevailing party in this matter and entitled to attorney’s

fees in an amount to be determined by an appropriate motion.” The trial court

denied the motion. Levine appeals.

                                    DISCUSSION

       Levine makes essentially two arguments. First, he argues that, in filing its

motion for voluntary nonsuit, the City failed to comply with the civil rules and King

County local rules regarding electronic filing and service. Second, he argues that

he is entitled to attorney fees at the trial court level, because he is the prevailing

party under the lease agreement.



                                               5
No. 78531-1-1/6


       The trial court denied Levine’s motion to restore on the basis that it was

“improper,” explaining that it should have been brought as a CR 60 motion within

a reasonable amount of time. The trial court also determined that there was no

authority under which it could reinstate the complaint or restore Levine’s

possession of the Property. This court reviews questions of law and conclusions

of law de novo.2 Sunnyside Valley Irrig. Dist. v. Dickie, 149 Wash. 2d 873, 880, 73
P.3d 369 (2003).

  I.   Motion for Voluntary Nonsuit

       Levine argues first that the City failed to comply with the civil rules and King

County local rules regarding electronic filing and service in filing its motion for

voluntary nonsuit.

       Levine never appealed the order of dismissal in this case. Thus, that order

is not on review. Levine’s argument that the City failed to comply with certain rules

in filing its motion is connected to his argument for attorney fees. He states that,

because the City failed to comply with these rules, it “denied [him] the opportunity

to be aware of the motion and voluntary nonsuit under CR 41, and directly led to

[his] failure to file a motion for attorney’s fees within [10] days.”

       Levine argues at length that, under King County Local General Rule

(KCLGR) 30, the City was required to electronically file its CR 41(a) motion for

voluntary nonsuit. The City did electronically file its motion. Levine also argues

       2The City argues that the order denying Levine’s motion to restore should
be reviewed for abuse of discretion. It relies on the standards of review for a CR
60(b) motion to vacate, and a CR 41(a) motion to dismiss. Levine never brought
a motion to vacate. And, he never appealed the order of dismissal in this case.
Accordingly, the rules governing each type of motion do not apply.

                                                6
No. 78531-1-1/7


that, under the same rule, the City was required to electronically serve its motion.

The City concedes that it did not electronically serve its motion. If it had, Levine

explains that “he may not have been made aware of the Order of Voluntary

Dismissal, but he surely would have known it had been brought, and he would

have been on notice that there may be an Order in the court file.”

          KCLGR 30(b)(4)(B)(i) provides that, “[w]hen a party [electronically files] a

document, the party must electronically serve (e-serve) the document.” Despite

this rule, the City contends that it was not required to personally serve or provide

Levine notice of its CR 41(a) motion. It relies on Greenlaw v. Renn, 64 Wash. App.
499, 824 P.2d 1263 (1992).

          In Greenlaw, the plaintiff filed a motion for voluntary dismissal the day

before the defendants’ summary judgment motion was scheduled to be heard. i.≤L

at 500-01. She served the defendants with a copy of the motion that same day.

Id. at 501. The trial court declined to rule on Greenlaw’s motion and granted

summary judgment. ki. This court reversed on appeal. Id. at 504. It found that,

where a motion for voluntary nonsuit is filed before the hearing on a summary

judgment motion has started, the motion must be granted as a matter of right. Id.

at 503.

          On appeal, the defendants argued in part that Greenlaw failed to comply

with CR 6(d) by failing to give at least five days’ notice of her motion for voluntary

dismissal. ki. This court disagreed. ki. It noted that, although CR 41 does not

speak to notice, “the fact that the motion can be made at any time before the




                                               7
No. 78531-1-1/8


plaintiff rests his or her case, and then must be granted by the court, indicates that

prior written notice of the motion is not required.” ki. at 503-04.

       Greenlaw is distinguishable. Greenlaw both filed the motion and served it.

Id. at 501. What she did not do was give five days’ notice, which, under CR 6(d),

is applicable to motions. The court on appeal disagreed that five days’ notice of a

motion for voluntary dismissal was required.       at 503. It held that if the trial court

relied on the lack of notice as a reason to deny Greenlaw’s motion, it erred. ki. at

504. Thus, failure to serve the motion was not at issue, and the Greenlaw court

did not address it.

       The City failed to electronically serve its motion for voluntary nonsuit on

Levine, in violation of KCLGR 30(b)(4)(B)(i).

 II.   Prevailing Party and Attorney Fees

       Levine argues second that he is the prevailing party under the lease

agreement, because the City obtained a voluntary dismissal. The lease did not

define “prevailing party.”

       Levine’s argument for attorney fees assumes that he is the prevailing party.

Specifically, he relies on Walii v. Candyco, Inc., 57 Wash. App. 284, 287-88, 787
P.2d 946 (1990) for the proposition that, when the plaintiff obtains a voluntary

nonsuit, the defendant is the prevailing party.

       In Walii, Queen Anne Group filed a lawsuit to enforce a commercial lease

against Candyco. ~ at 286. The lawsuit was subject to mandatory arbitration,

which Queen Anne Group lost. ki. Queen Anne Group then requested a trial de

novo, and, just before trial, moved to amend its complaint after discovering that it


                                               8
No. 78531-1 -119


had been administratively dissolved before the lawsuit.         It asked that its former

shareholders be substituted as plaintiffs. ki. The trial court denied its motion, and

eventually allowed Queen Anne Group to take a nonsuit under CR 41(a)(2). ki.

The court granted attorney fees to Candyco under a prevailing party attorney fee

provision in the lease. Id. The provision stated, “[Tihe prevailing party shall be

entitled to a reasonable attorneys’ fee and all costs and expenses expended or

incurred in connection with such default or action.” ki. at 287.

       On appeal, Queen Anne Group argued that the trial court erred in granting

attorney fees to Candyco. j~j~ It contended that the definition of “prevailing party”

in RCW 4.84.330 must be used in interpreting the lease provision. ki. RCW

4.84.330 defines “prevailing party” as “the party in whose favor final judgment is

rendered.” A voluntary dismissal is not a final judgment. Walji, 57 Wash. App. at

289. But, this court noted that Queen Anne Group cited no authority, nor offered

any compelling legal reason, for adopting the statutory definition of “prevailing

party” in interpreting the provision. ki. at 288. It stated, “At the time of a voluntary

dismissal, the defendant has ‘prevailed’ in the common sense meaning of the

word.” ki. And, “in interpreting the lease, the intention of the parties are to be

given effect.” j4~ There was “no reason to believe that the parties intended to

incorporate [the] statutory definition, which is not even the usual legal definition.”

Id.

       Like Walii, RCW 4.84.330 does not apply here. The purpose of RCW

4.84.330 is to make unilateral contract provisions bilateral.         Wachovia SBA

Lending, Inc. v. Kraft, 165 Wash. 2d 481, 489, 200 P.3d 683 (2009). The lease here


                                               9
No. 78531-1-1110


allows the “prevailing party” to recover attorney fees. Such language is bilateral,

because it could require either Levine or the City to pay attorney fees.

       But, unlike Walji, Levine surrendered possession of the Property during the

action, and did not regain possession before the lease expired. In October 2016,

the trial court issued a writ of restitution restoring the Property to the City. Without

renewal, the lease expired on December 31, 2016. Levine cites no authority that

would allow him to regain possession beyond this date. Thus, the City obtained

what it sought in its complaint—restitution of the Property. While it also sought

past rent and money damages against Levine, Levine is wrong to assume that he

is the prevailing party under these circumstances. Those claims were dismissed

without prejudice and could be reasserted. Thus, he did not prevail on either the

possession or damages claims asserted by the City.

       Even if Levine were the prevailing party, he did not explicitly move for

attorney fees in his motion to restore. Instead, he requested a determination that

he is the prevailing party, and, as a result, an order directing him to bring a motion

for attorney fees.

       The trial court stated that Levine should have brought his motion to restore

“as a [CR] 60 motion [within] a reasonable amount of time.” This statement shows

that it understood his motion should have been a motion to vacate the order of

dismissal under CR 60(b), so that it could be amended as to the prevailing party

determination. Treating it as such a motion, the trial court found that there was no

showing that the motion was brought within a reasonable time.




                                              10
No. 78531-1-I/il


       A trial court’s decision whether to vacate a judgment or order under CR

60(b) is reviewed for abuse of discretion. Luckett v. Boeing Co., 98 Wash. App. 307,

309, 989 P.2d 1144 (1999). Levine filed his motion to restore over eight months

after the trial court dismissed the case. He has the burden of establishing that he

brought the motion within a reasonable time. ~ Fireside Bank v. Askins, 6 Wn.

App. 2d 431, 439, 430 P.3d 1145 (2018) (“The party seeking vacation of a

judgment under CR 60(b) bears the burden of establishing entitlement to relief.”).

This is true even where he asserts that he was not given notice of the motion or

order he seeks to vacate. Without evidence of when he actually first learned of the

order, the trial court has no factual basis to determine that he acted within a

reasonable time. Levine did not provide evidence indicating when he became

aware of the order of dismissal. Nor does he argue that the order was void and

thus not subject to a timeliness determination. See CR 60(b)(5). Accordingly, the

trial court did not abuse its discretion in denying Levine’s motion to restore.

       And, even if we were to construe Levine’s motion to restore as a motion for

attorney fees,3 again, he filed the motion over eight months after the trial court

dismissed the case.     Under CR 54(d)(2), a party seeking attorney fees and

expenses must file a claim by motion “no later than 10 days after entry of

judgment.”




       ~ In the order denying Levine’s motion to restore, the trial court
characterized his motion as a “motion for an order to restore possession of
property .   and for defendant’s attorney{ fees].” Thus, it appears that the trial
             .   .


court may have also construed his motion as a motion for attorney fees.

                                             11
No. 78531-1 -1/12


       As established above, the City failed to electronically serve Levine with the

motion for voluntary nonsuit. Therefore, he may not have been aware of the order

of dismissal within 10 days of its entry. A trial court has discretion to enlarge the

10 day limit for filing a motion for attorney fees. ~ CR 54(d)(2) (The deadline

applies “[u]nless otherwise provided by.   .   .   order of the court.”). CR 6(b) provides

procedures for enlarging the time in CR 54(d)(2).

       This court reviews a trial court’s decision to award or deny attorney fees for

an abuse of discretion. Ganderv. Yeaqer, 167Wn. App. 638, 647, 282 P.3d 1100

(2012). After 10 days have passed since entry of a judgment, a trial court may

permit a party to file a claim for attorney fees if that party shows excusable neglect.

~    CR 6(b)(2). The moving party has the burden of showing such neglect. See

j~ A trial court is has discretion to permit a party to file such a claim. See ki.
       Levine did not file his motion to restore until April 5, 2018, over eight months

after the trial court dismissed the case. He does not provide evidence as to when

he became aware of the order of dismissal. Nor does he cite any case law where,

due to excusable neglect, a court permitted a party to file a claim for attorney fees

several months late. Although Levine may not have been aware of the order within

10 days, he does not explain why it took him over 8 months to seek attorney fees.

Accordingly, there is no basis in the record to conclude that the trial court abused

its discretion in denying his motion.4

       ~ Levine also assigns error to the trial court’s denial of his motion for
reconsideration. This court reviews the denial of a motion for reconsideration for
an abuse of discretion. West v. Dep’t of Licensing, 182 Wash. App. 500, 516, 331
P.3d 72 (2014). Levine does not make any arguments in his opening brief specific
to the denial of reconsideration. Because this court can sustain the trial court’s

                                                   12
No. 78531-1 -1/13


 III.   Attorney Fees on Appeal

        Levine requests attorney fees on appeal under RAP 18.1 and section 28.K

of the lease agreement.5 Section 28.K provides that “[i]n the event of any action

or proceeding brought by either party against the other under this Lease, the

prevailing party shall be entitled to recover attorneys [sic] fees in such action or

proceeding, including costs of appeal, if any, in such amount as the court may

adjudge reasonable.” Because Levine does not prevail on appeal, we deny his

request.

        The City also requests attorney fees under RAP 18.1, and sections 21.B

and 28.K of the lease agreement. Because the City prevails on appeal, we grant

its request.

        We affirm.




WE CONCUR:



                                                  ~i
judgment upon any theory established by the pleadings and supported by the
proof, it would be impossible for this court to both affirm the trial court’s denial of
the motion to restore and hold that its denial of reconsideration was an abuse of
discretion. See Adamson v. Port of Bellinqham, 192 Wash. App. 921, 925, 374 P.3d
170 (2016). Accordingly, because we affirm, we conclude that the trial court did
not abuse its discretion in denying reconsideration.
        ~ Levine also requests that he be awarded attorney fees “for any hearings
in the future before the trial court.” Because he cites no authority for such a
request, we deny it.

                                             13